DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/930,290 of SHIN et al. for “METHOD AND SYSTEM FOR MANAGING DOOR ACCESS USING BEACON SIGNAL” filed on July 15, 2020 has been examined.

Claims 1-33 are pending.

Specification/Title
The title of the invention is descriptive and clearly indicative of the invention to which the claims are directed.

Drawings
Replacements Drawings Figures 1-54 submitted on July 15, 2020 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 15, 2020, January 21, 2021, April 15, 2021 and August 27, 2021 are being considered by the examiner. 
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claim 1-33 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,755,503 B2. The difference between patented claims 1-23 and the pending claims 1-33 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented claims 1-23 anticipate the claimed limitations of the instant application’s claims 1-33, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 16/930,290:
U.S. Patent No. 10,755,503 B2:

Claim 1:  An access control method of a control unit, wherein the control unit determines whether a user has authority to access a target device corresponding 


Claim 15:  An access control method of a control unit, wherein the control unit determines whether a user has authority to access a target device corresponding to a beacon when a terminal carried by the user is located in a predetermined range, wherein the beacon is configured to obtain a terminal signal emitted by the terminal, and wherein the beacon comprises a first beacon antenna and a second beacon antenna, the access control method comprising: obtaining an angle of arrival of the terminal signal at the beacon based on a phase difference in the terminal signal arriving at the first beacon antenna and the second beacon antenna; determining whether the 


Claim 29:  An access control method of a control unit, wherein the control unit determines whether a user has authority to access a target device corresponding to a first beacon and a second beacon when a terminal carried by the user is located in a predetermined range, wherein the terminal is configured to obtain first beacon signals broadcasted by the first beacon and second beacon signals broadcasted by the second beacon, wherein the first beacon comprises a first beacon antenna and a second beacon antenna, and wherein the second beacon comprises a third beacon 

Claim 1: An access control method of a user access authority determining unit, wherein the user access authority determining unit determines whether a 

Claim 11:  An access control method of a user access authority determining unit, wherein the user access authority determining unit determines whether a user has authority to access a target door corresponding to a beacon when a terminal carried by the user is located in a predetermined range, wherein the beacon is configured to obtain a terminal signal emitted by the terminal, and wherein the beacon comprises a first beacon antenna and a second beacon antenna, the access control method comprising: obtaining an angle of arrival of the terminal signal at the beacon based on a phase difference in the terminal signal arriving at the first beacon antenna and 

Claim 21:  An access control method of a user access authority determining unit, wherein the user access authority determining unit determines whether a user has authority to access a target door corresponding to a first beacon and a second beacon when a terminal carried by the user is located in a predetermined range, wherein the terminal is configured to obtain first beacon signals broadcasted by the first beacon and second beacon signals broadcasted by the second beacon, wherein the first beacon comprises a first beacon antenna and a second beacon antenna, and wherein the 



In view of the above, since the subject matters recited in the 1-33 of the instant application was fully disclosed in and covered by claims 1-23 of U.S. Patent No. 10,755,503 B2, allowing the 1-33 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim 1-33 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,805,533 B2. The difference between patented narrower claims 1-19 and the pending broader claims 1-33 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrower claims 1-19 anticipate the broader claimed limitations of the instant application’s claims 1-33, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 16/930,290:
U.S. Patent No. 9,805,533 B2:

Claim 1: An access control method of a control unit, wherein the control unit determines whether a user has authority to access a target device corresponding to a beacon when a terminal carried by the user is located in a predetermined 












Claim 15: An access control method of a control unit, wherein the control unit determines whether a user has authority to access a target device corresponding to a beacon when a terminal carried by the user is located in a predetermined range, wherein the beacon is configured to obtain a terminal signal emitted by the terminal, and wherein the beacon 



















Claim 1: An access control method of a user access authority determination unit that controls access of a user to a target door based on a signal including beacon data from a plurality of beacons installed near a door, wherein the user carries a 

Claim 17: An access control method of a user access authority determination unit that controls access of a user to a target door based on a signal including beacon data from a beacon installed near a door, wherein the user carries a terminal and the terminal obtains the signal including the beacon data based on a proximity to the beacon, the access control method 


In view of the above, since the subject matters recited in the 1-33 of the instant application was fully disclosed in and covered by claims 1-19 of U.S. Patent No. 9,805,533 B2, allowing the 1-33 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


Claim 1-33 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,192,378 B2. The difference between patented narrower claims 1-19 and the pending broader claims 1-33 of the instant application are not patentably distinct claims 1-19 anticipate the broader claimed limitations of the instant application’s claims 1-33, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 16/930,290:
U.S. Patent No. 10,192,378 B2:

Claim 1: An access control method of a control unit, wherein the control unit determines whether a user has authority to access a target device corresponding to a beacon when a terminal carried by the user is located in a predetermined range, wherein the terminal is configured to obtain beacon signals broadcasted by the beacon, and wherein the beacon comprises a first beacon antenna and a second beacon antenna, the access control method comprising: obtaining an angle of departure of the beacon signals at the beacon based on a phase difference in a first and second beacon signals, the first beacon signal being 




Claim 1: A control method of a control unit for performing an operation related to access to a target area of a user, wherein the user carries a terminal and the terminal obtains a broadcasted signal from at least one broadcasting unit, the control method comprising: obtaining a direction of user movement related to the target area based on information contained in the broadcasted signal, a received-signal strength of the broadcasted signal at the terminal or whether the broadcasted signal is received at the terminal; and wherein a first direction of the user movement includes a direction towards moving from 


In view of the above, since the subject matters recited in the 1-33 of the instant application was fully disclosed in and covered by claims 1-19 of U.S. Patent No. 10,192,378 B2, allowing the 1-33 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
 non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.
U.S. Publication No. 2014/0125453 A1 of McIntyre et al discloses a wireless device access system that employs directional antennas for short-range wireless communication to detect the proximity and orientation of a user device with respect to a structure is disclosed. The access system receives and authenticates an unlock request and confirms the proximity and orientation of the user device prior to transmitting an unlock command to the structure. Additionally, the wireless device may require the proximity of a user token prior to operation and/or the access system may include an override within the structure blocking any unlock command.

U.S. Publication No. 2016/0055689 A1 of Raina et al discloses a secure short-distance-based communication and access control system controls access to a restricted area. A run-time mobile device identifier and keys that may be location-specific, device-specific and time-specific are generated and utilized for secure communication between mobile devices and zone computers. The zone computers can validate users via their mobile devices to allow or deny access to the restricted area.

No. 2016/0055690 A1 of Raina et al discloses a secure short-distance-based communication and validation system validates users in a validation area. The system may include multiple zones in the validation area and beacons in each zone. A run-time mobile device identifier and keys that may be location-specific, device-specific and time-specific are generated and utilized for secure communication between mobile devices and a zone computer in a zone. The validation area may be in a vehicle, and validation may include deducting a fare.

U.S. Publication No. 2016/0055693 A1 of Somani et al discloses a secure short-distance-based communication and enforcement system validates users in a validation and enforcement area and can check if users in the validation and enforcement area have been validated. A visual object can be displayed on an enforcement computer and a mobile device of a user in the in the validation and enforcement area to determine if a user is validated. The visual object may be periodically changed.

U.S. Publication No. 2016/0055697 A1 of Raina et al discloses an access control system controls access to a restricted area. A mobile device exchanges messages with a backend server to validate a user and to control an actuator for a physical barrier responsive to validation. Beacon-based unique identifiers are calculated at validation time for the current location to facilitate the validation.

U.S. Publication No. 2016/0163137 A1 of Strulovitch et al discloses a systems and methods for controlling access to a Restricted Area ("RA"). The methods involve: 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SISAY YACOB/					September 11, 2021           Primary Examiner, Art Unit 2685